                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JEANETTE ELKINS,                                   )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:21-CV-690 MTS
                                                   )
JESSE C. WASHINGTON and                            )
ANGELINA M. WASHINGTON,                            )
                                                   )
            Defendants.                            )


                                 MEMORANDUM AND ORDER

       This matter is before the Court upon Plaintiff’s motion for leave to proceed in this matter

without prepayment of the required filing fee. Having reviewed the motion to proceed in forma

pauperis and the financial information submitted in support, the Court will grant the motion and

waive the filing fee in this matter. See 28 U.S.C. § 1915(a)(1). Furthermore, after reviewing the

complaint, the Court will dismiss this matter without prejudice, for failure to state a claim upon

which relief may be granted.

                                 Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

            When reviewing a pro se complaint under 28 U.S.C. § 1915, the Court accepts the well-

plead facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the

district court should construe the plaintiff’s complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

                                                    The Complaint

            Plaintiff Jeanette Elkins filed a civil complaint pro se in this matter “requesting the Court

to look into case 18SL-PR03178.” Plaintiff claims there was a “judicial bias” towards her in her

state court case resulting in the loss of custody of her daughter to the daughter’s paternal

grandparents.

            According to Plaintiff’s complaint, her daughter, D.L., was placed with her paternal

grandparents at the age of three (3).1 Plaintiff claims that shortly after being placed with her

grandparents, D.L. told Plaintiff that she had been sexually molested by her paternal grandfather,

Jesse Washington, but that her grandmother, Angelina Washington, “fixed it” by placing cream

on her butt.


1
    D.L.’s father consented to her placement with his parents.


                                                           -2-
            Plaintiff states that she not only attempted to seek custody of her daughter, D.L., but she

also sought an order of protection against Jesse Washington on D.L.’s behalf by filing two

separate cases in St. Louis County Circuit Court. Plaintiff asserts that she was represented by an

attorney during most of the child custody proceedings2, and a Guardian ad Litem (GAL) was

appointed to represent her daughter’s best interests during the custody proceedings.

            Plaintiff states that after a three-day trial on the custody issues, the court found that the

allegations of sexual molestation were unsubstantiated, and that it was in D.L.’s best interest to

continue residing with her paternal grandparents. Purportedly, the court considered not only

D.L.’s prior three years of residency with her grandparents, but also Plaintiff’s failure to have a

consistent home life.

            According to Plaintiff, she suffers from a mental illness and has not sought care or

treatment for these issues since 2011. Plaintiff also admits that during the pendency of the state

court proceedings, she was at times, homeless, moved residences several times, stayed with

friends, and even gave birth to another child. Plaintiff further acknowledges that she has two

additional children, from a different relationship, who reside with their paternal grandmother by

matter of court order. Plaintiff states that she has little or no contact with these children. Plaintiff

notes that the family court took these matters into account when deciding where to place D.L.

            Despite these findings in family court, Plaintiff asserts that “the system failed her.” She

claims, “the whole case needs to be thrown out and tried again.” Ultimately, Plaintiff seeks to

have D.L. removed from the Washington’s custody and returned to her.

                                                          Discussion

            The Court finds this case subject to dismissal for failure to state a claim upon which relief

may be granted under 42 U.S.C. § 1983, against the Defendants. Section 1983 was designed to


2
    It appears that Plaintiff is asserting that her counsel withdrew before trial.


                                                              -3-
provide a “broad remedy for violations of federally protected civil rights.” Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 685 (1978). To state a claim under 42 U.S.C. § 1983, a plaintiff must

establish: (1) the violation of a right secured by the Constitution or laws of the United States, and

(2) that the alleged deprivation of that right was committed by a person acting under color of

state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       Nothing in the allegations indicates that private citizens defendants, Jesse Washington or

Angelina Washington, are state actors for purposes of liability under § 1983. Section 1983

imposes liability on government actors acting under color of state law. “Private actors may incur

section 1983 liability only if they are willing participants in a joint action with public servants

acting under color of state law.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 536 (8th

Cir.1999). To state a claim against a private actor under § 1983, a plaintiff “must establish, at

the very least, an agreement or meeting of the minds between the private and state actors, and a

corresponding violation of the plaintiffs’ rights under the Constitution or laws of the United

States.” Id. Here, Plaintiff does not allege the two Defendants came to any understanding with

any state actor to violate Plaintiff’s constitutional rights. Plaintiff alleges a conspiracy between

the two Defendants themselves, but no conspiracy between them and a state actor. As a result,

Plaintiff’s allegations fail to state a §1983 claim against these two Defendants. See 28 U.S.C. §

1915(e)(2).

       In addition to Plaintiff’s failure to state a sufficient claim under § 1983, the Court is

concerned that Plaintiff is seeking review or appeal of the state court’s custody decision for D.L.

This Court is not the proper venue for such relief. This Court lacks jurisdiction over cases

involving child custody under the domestic relations exception to federal court jurisdiction.

“The whole subject of the domestic relations of husband and wife, parent and child, belongs to

the laws of the states, and not to the laws of the United States.” Ex parte Burrus, 136 U.S. 586,



                                                 -4-
593–94 (1890); see also Kahn v. Kahn, 21 F.3d 859, 861 (8th Cir. 1994) (“The domestic

relations exception . . . divests the federal courts of jurisdiction over any action for which the

subject is a divorce, allowance of alimony, or child custody.”) (citations omitted).

       Generally, federal courts have no jurisdiction over domestic relations matters. See

Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992); In re Burrus, 136 U.S. at 593-94. Rather,

state courts have exclusive jurisdiction over these matters. See Ankenbrandt, 504 U.S. at 703-04;

Firestone v. Cleveland Tr. Co., 654 F.2d 1212, 1215 (6th Cir. 1981) (“Even when brought under

the guise of a federal question action, a suit whose substance is domestic relations generally will

not be entertained in a federal court.”). Although Plaintiff has drafted her claims such that they

appear to arise under the Eighth Amendment of the United States Constitution, they are either

directly related to or so interwoven with state child custody proceedings that subject matter

jurisdiction does not lie in this Court. Plaintiff is essentially contesting the state court custody

decision regarding D.L., a decision which was allegedly supported and encouraged by

defendants. To review Plaintiff’s claims, this Court would have to inquire deeply into the

propriety of the state court processes—a matter which falls squarely within the ambit of state

law.

       In addition, any review of the state court’s decision would most likely violate the Rooker-

Feldman doctrine, which applies to “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). Furthermore, this Court does not have appellate

jurisdiction over the state courts. See Postma v. First Fed. Sav. & Loan of Sioux City, 74 F.3d

160, 162 (8th Cir. 1996).




                                                 -5-
       Moreover, Plaintiff has given no indication that her claims did not receive a full and fair

determination in state court, and it would appear that the state court, where the custody

proceedings were held, would be better equipped to handle the issues that have arisen in the

course of Plaintiff’s interactions with Defendants. See Overman v. United States, 563 F.2d 1287,

1292 (8th Cir. 1977) (“There is, and ought to be, a continuing federal policy to avoid handling

domestic relations cases in federal court in the absence of important concerns of a constitutional

dimension. Such cases touch state law and policy in a deep and sensitive manner, and as a

matter of policy and comity, these local problems should be decided in state courts.”) (internal

citations and quotations omitted).

       For all of the foregoing reasons, this case will be dismissed without prejudice under 28

U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis Doc. [2] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint because the complaint fails to state a claim upon which relief may be

granted under 28 U.S.C. § 1915(e)(2). Plaintiff’s claims against defendants are DISMISSED

without prejudice.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this 21st day of June, 2021.



                                                 MATTHEW T. SCHELP
                                                 UNITED STATES DISTRICT JUDGE


                                               -6-
